Citation Nr: 0737169	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  07 03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The veteran had active service from October 1947 to October 
1951.  The veteran died in February 2004 and the appellant is 
the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that denied the appellant's claim of service connection 
for the cause of the veteran's death.

On the VA Form 9, substantive appeal, received at the RO in 
January 2007, the appellant requested to appear for a 
personal hearing before a Veterans Law Judge; however, in a 
May 2007 statement, the appellant withdrew that hearing 
request.  

The appellant has raised the issue of clear and unmistakable 
error (CUE) in a September 2003 rating decision.  The issue 
is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C), 38 C.F.R. § 
20.900(c).


FINDINGS OF FACT

1.  The veteran died in February 2004; the certificate of 
death lists the immediate cause of the veteran's death as 
hyperkalemia, due to (or as a consequence of) acute and 
chronic renal disease, peripheral vascular disease, and 
diabetes mellitus; with other significant conditions of 
cardiomyopathy, colon cancer, renal cell carcinoma, thyroid 
cancer and tophaceous gout all contributing to death, but not 
resulting in the underlying cause.  

2.  The veteran did not have any service-connected 
disabilities at the time of his death.

3.  The competent evidence of record weighs against a finding 
that any disease or other incident in service caused or 
contributed substantially or materially to the veteran's 
death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death and 
the criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107(b) 
(West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2006.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not specifically advise the 
appellant of the laws regarding degrees of disability or 
effective dates for any grant of service connection, no new 
disability rating or effective date for award of benefits 
will be assigned as the claim for service connection for the 
cause of the veteran's death is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the appellant specifically waived all 
notice requirements in a statement submitted in March 2003.

That notwithstanding, the notices provided to the appellant 
over the course of the appeal provided all information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate the claim.  
The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
the claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has assisted the appellant in obtaining evidence, obtained 
medical opinions as to the likely cause of the veteran's 
death, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection-Cause of Death

The appellant seeks service connection for the cause of the 
veteran's death.  The appellant specifically contends that 
the veteran developed a heart disorder during service, which 
continued until his death, and which substantially 
contributed to his death.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a)  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110.  

The appellant contends that the veteran developed a cardiac 
disability during service in 1951, which went undiagnosed 
until several years later, and which significantly 
contributed to the death of the veteran.  

The veteran died in February 2004.  The certificate of death 
lists the immediate cause of the veteran's death as 
hyperkalemia, due to (or as a consequence of) acute and 
chronic renal disease, peripheral vascular disease, and 
diabetes mellitus; with other significant conditions of 
cardiomyopathy, colon cancer, renal cell carcinoma, thyroid 
cancer and tophaceous gout all contributing to death, but not 
resulting in the underlying cause.  

At the time of the veteran's death, service connection was 
not established for any disability.  The veteran, during his 
lifetime, filed multiple claims of service connection for a 
heart disability.  His June 1978 claim of service connection 
for a heart condition was denied by the RO and the veteran 
appealed the determination to the Board.  In a May 1979 
decision, the Board denied the veteran's claim of service 
connection for a heart condition.  In the decision, the Board 
referred to the veteran's service medical records which 
showed that the veteran was hospitalized during service from 
August 8 to August 16, 1951 for observation because of 
suspected cardiac disease.  No cardiovascular disease was 
shown, however, at that time or at discharge from service.  
The first objective findings of a heart disability were shown 
in 1960, over 8 years after discharge from service.  The 
Board concluded that the a cardiovascular disease was not 
present during service or for many years following discharge, 
and the onset of such disease was too remote to equate with 
service.  

The veteran filed another claim of service connection in 
2003.  In support of the claim, the veteran submitted a 
private medical opinion dated in July 2003 from his treating 
physician, Dr. Smith, who opined that the veteran's reported 
spells of dizziness, lightheadedness and passing out during 
service were obviously episodes of Paroxysmal Atrial 
Fibrillation which would spontaneously resolve prior to 
confirmation by a physician.  

The veteran was subsequently examined by VA in September 
2003.  The examiner concluded that based on the available in-
service medical records documenting heart problems and 
related symptoms during service, it was at least as likely as 
not that the veteran's heart symptoms of dizziness, 
lightheadedness, palpitations and chest pains that were 
documented in records from 1948 to 1951 were, at least as 
likely as not, related to the veteran's current heart problem 
with diagnosis of atrial fibrillation.  The examiner pointed 
out that current medical technology such as halter monitoring 
was not available during the period when the veteran was in 
service, which could have assisted in documenting the 
likelihood of heart rhythm disturbances.  

Despite these two medical opinions, the RO determined, in a 
September 2003 rating decision, that service connection for a 
heart disability was not established because the medical 
opinions were based on pure speculation and the objective 
evidence of record did not document a heart disorder for over 
8 years following discharge from service.

The veteran subsequently passed away in February 2004.  The 
veteran's certificate of death lists the immediate cause of 
the veteran's death as hyperkalemia, due to (or as a 
consequence of) acute and chronic renal disease, peripheral 
vascular disease, and diabetes mellitus; with other 
significant conditions of cardiomyopathy, colon cancer, renal 
cell carcinoma, thyroid cancer and tophaceous gout all 
contributing to death, but not resulting in the underlying 
cause.  

In February 2006, the appellant submitted a claim for service 
connection for the cause of the veteran's death.  The RO 
subsequently requested a VA medical opinion to determine if 
the veteran died of a service-connected disability.  The VA 
examiner, in an April 2006 medical opinion, referred to a 
history and physical examination from August 2003 which 
listed 21 different significant medical problems, including 
renal cell carcinoma status post nephrectomy, positive ANA, 
asthma, hyperthyroidism, thyroid cancer, chronic sinusitis, 
incontinence, hypoxia, colon cancer with ileostomy, anemia, 
chronic gastritis, chronic upper GI bleed, chronic 
debilitation, insulin requiring diabetes mellitus, multiple 
joint osteoarthritis, gout, chronic renal insufficiency, 
valvular heart disease of mitral and tricuspid idiopathic 
ischemic cardiomyopathy, chronic atrial fibrillation and 
congestive heart failure with New York Heart Association 
class 4.  In addition, the examiner noted that other records 
confirmed that the veteran had significant problems based on 
his smoking history of one and a half packs per day for 
twenty years, including asthmatic and obstructive type airway 
disease with the use of inhalers.  The examiner noted that 
there was no evidence of heart disease during service; and, 
that notwithstanding, there was no objective basis upon which 
to base a diagnosis of cardiovascular disease that ultimately 
resulted in his death that was present while in service.  The 
veteran's cause of death was due to multiple other medical 
problems, and not due to atrial fibrillation alone or even in 
part.  In short, the examiner noted that even if the veteran 
had atrial fibrillation in service, which was never diagnosed 
and confirmed, and which continued on throughout his life in 
paroxysmal pattern, it would not have been the cause of the 
veteran's death.  The cause of death was listed on the death 
certificate, and was not related to the reported dizziness, 
lightheadedness, palpitations or chest pain with exertion 
during service.

In contrast to that opinion, the veteran's treating 
physician, Dr. Shamo, the same doctor who signed and 
certified the veteran's death certificate, submitted a 
memorandum to the RO in support of the appellant's claim in 
December 2006.  Dr. Shamo noted the following:  

The veteran had severe congestive heart 
failure for years due to idiopathic 
cardiomyopathy and chronic atrial 
fibrillation.  Unfortunately, the veteran 
also had chronic renal failure as well, 
and shortly before the veteran's death, 
we tried to arrange dialysis, which was 
our only option; however, the 
nephrologist refused to pursue it because 
of extremely poor cardiac output.  The 
poor cardiac function due to idiopathic 
cardiomyopathy and chronic atrial 
fibrillation, therefore led, in part, to 
the underlying causes of death.  In sum, 
[the veteran] was healthy prior to 
service and began having symptoms of 
tachycardia, chest pain, and dizziness in 
1948.  Although his diagnosis was 
difficult to establish, which led to a 
significant delay in treatment, it was 
finally determined to be idiopathic 
cardiomyopathy and atrial fibrillation.  
These conditions initially displayed 
symptoms characteristic of the paroxysmal 
nature of the tachycardia.  
Unfortunately, the disease process 
continued until the symptomatic 
arrhythmia became chronic.  The 
cardiomyopathy continued to deteriorate 
to the point that [the veteran] had very 
poor cardiac function.  This in turn led 
to poor perfusion of the kidneys and 
limited the treatment options for his 
chronic kidney failure and ultimately his 
death.  

In sum, the VA doctor pointed out that the state of the 
veteran's health prior to his demise was poor, at best.  
Several months prior to his death, numerous disabilities were 
noted, including cancer, diabetes, heart failure and renal 
failure, and the examiner stated that the veteran's cause of 
death was due to multiple other medical problems, and not due 
to atrial fibrillation alone or even in part.  As noted 
above, a claim of entitlement to service connection for a 
heart condition was denied during the veteran's lifetime, 
including in a 1979 Board decision.  Thus, the Board has 
already determined that a heart disorder was not incurred in 
or aggravated by service.  The opinion of Dr. Shamo is 
premised on the assumption that a heart disorder was, in 
fact, incurred during service.  Because the Board determined 
in 1979 that the veteran did not incur a heart disorder 
during service, the opinion of Dr. Shamo in December 2006 
carries little probative value since it is based on that 
premise alone.  

Moreover, even if it were ultimately found that the veteran 
did incur atrial fibrillation during service, the VA examiner 
pointed out that the veteran had 21 significant disabilities 
in 2003, during the year prior to his death, including 
thyroid cancer, colon cancer, congestive heart failure, 
diabetes, and renal failure, and that atrial fibrillation did 
not contribute materially or substantially to the veteran's 
death.  

Although Dr. Shamo believes that the veteran's heart problems 
led to renal insufficiency, and ultimately led to death, he 
failed to address the fact that no heart disability was shown 
in this veteran for nearly 8 years following his discharge 
from service.  In other words, Dr. Shamo's opinion relies on 
a finding of a heart disorder during service that is not 
shown by the evidence of record.  According to the Board's 
May 1979 decision, service medical records documented the 
veteran's complaints of chest pain and dizziness; however no 
cardiac disorder was found.  Importantly, to establish 
service connection for the cause of the veteran's death based 
on a contributory cause, that cause must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  This has not been shown.

In conclusion, the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death; there is no doubt to be resolved; and 
service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


